              Case 2:20-cr-00085-RAJ Document 108 Filed 08/19/21 Page 1 of 3




 1                                                                 HON. RICHARD A. JONES
 2
 3
 4
 5
                            UNITED STATES DISTRICT COURT
 6
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE

 8
     UNITED STATES OF AMERICA,                     )   No. 2:20-cr-00085-RAJ
 9                                                 )
                             Plaintiff,            )   ORDER ON GOVERNMENT’S
10                                                 )   MOTION TO EXCLUDE
                v.                                 )   TESTIMONY OF CARA LANEY
11                                                 )
     HARBANS SINGH,                                )
12                                                 )
                             Defendant.            )
13                                                 )
14
            This matter comes before the Court on the Government’s Motion to Exclude
15
     Certain Expert Testimony of Cara Laney. Dkt. 99. The defendant filed his response.
16
     Dkt. 103. Having thoroughly considered the parties’ briefing and the relevant record,
17   the Court finds oral argument unnecessary and hereby DENIES the motion for the
18   reasons explained herein.
19                                   I.     DISCUSSION
20          The government seeks to exclude the expert testimony of Dr. Cara Laney,
21   challenging the relevance, reliability, or helpfulness to the trier of fact as required by

22   Federal Rules of Evidence 702, 401 and 403. The defense provided to the government

23   an indication that Dr. Laney would testify to five opinions, the detail of which will be
     referenced ( Dkt. 99, at 2) but will not be restated herein. The government challenges
24
     the admissibility of three of the opinions.
25
            The government contends that the first and third opinions from Dr. Laney are
26
     focused on unconscious bias and will not be helpful to the jury. They also contend the


       ORDER - 1
                Case 2:20-cr-00085-RAJ Document 108 Filed 08/19/21 Page 2 of 3




     opinions are likely to confuse or mislead the jury. The government also challenges the
 1
     second opinion of Dr. Laney claiming she lacks the background necessary for her to
 2
     interpret the meaning behind an asylum officer’s reference to an applicant. Dkt. 99, at
 3
     4 and 8.
 4
            The defendant represents the general subject matter of Dr. Laney’s testimony
 5
     will be on explicit and implicit bias. The government’s challenges to her qualifications
 6   go to weight, not admissibility. Exhibit 1 to the defendant’s response summarizes the
 7   sources for her opinions. As suggested by the defense, perhaps a meet and confer as
 8   required by the Local Rules would have avoided the adverse assumption by the
 9   government.
10          The initial sentence of Federal Rule of Evidence 702 references the

11   qualifications necessary to accord a witness expert status. Under the Rule, a witness
     may qualify as an expert by reason of his or her knowledge, skill, experience, training,
12
     or education. Any one of these characteristics may qualify an individual as an expert.
13
     The Court finds that after reviewing Dr. Laney’s Summary and Curriculum Vitae, it
14
     agrees with the defendant. She need not be labeled an “explicit or implicit bias” expert
15
     to testify on the defendant’s behalf. She does possess sufficient qualifications to testify
16
     on the general issue of explicit or implicit bias.
17          More specifically, the Court finds that Rule 702 does not require that the expert
18   have familiarity with the degree of exactitude of knowledge claimed by the
19   government. In this regard the Court adopts the rationale posited by the defendant from
20   Gardner v. General Motors Corp., 507 F.2d 525 (10th Cir. 1974) where an expert was
21   permitted to testify on a given subject even though he did not have actual practical

22   experience in the manufacture of a product, because the expert possessed the education
     or background to permit him to analyze a given set of circumstances.
23
            The same applies here. The government is free to cross-examine the expert and
24
     challenge her proffered specialized knowledge, skill, experience, training, or education
25
     on the subject matter of her opinion.
26



       ORDER - 2
             Case 2:20-cr-00085-RAJ Document 108 Filed 08/19/21 Page 3 of 3




           In the instant case, the facts as proffered suggest Asylum Officer Vanessa
 1
     Lawton contends it is standard procedure to refer to asylum interviewees with labels
 2
     like “the Sikh.” Dr. Laney indicates in her Summary that this labeling is a form of
 3
     “otherizing” them and is suggestive of negative biases and stereotypes. Dkt. 103-1, at
 4
     2. The government suggests this testimony will not aid the trier of fact. To the
 5
     contrary, the Court will give the government’s Proposed Instruction No. 1 at the close
 6   of the case, which includes reference to conscious and unconscious bias affecting how
 7   we evaluate information and make decisions. Consequently, the Court concludes that
 8   Dr. Laney’s testimony will help the jury determine a fact in issue, which includes
 9   whether the officer was engaged in negative biases and stereotypes in conducting the
10   interview of the defendant.

11                                   II.    CONCLUSION
           For the foregoing reasons, the government’s motion is DENIED.
12
13
           DATED this 19th day of August, 2021.
14
15
16
                                                     A
                                                     The Honorable Richard A. Jones
17                                                   United States District Judge
18
19
20
21
22
23
24
25
26



       ORDER - 3
